Motion by appellant to stay respondents from withdrawing moneys .on deposit to the credit of this action, pending appeal, granted on condition that the appeal be perfected and that appellant be ready to argue or submit it at the April Term, commencing March 27, 1961; appeal ordered on calendar for said term. Motion by appellant to dispense with printing granted. The appeal will he heard on the original papers before the Appellate Term and on the original subsequent papers, and on appellant’s typewritten brief which shall contain a copy of any opinion rendered by the Appellate Term. Appellant shall file the record and six copies of its typewritten brief and shall serve one copy of its brief, on or before March 20, 1961. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Brennan, JJ., concur.